DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control means”, as recited in Claims 1 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  This includes the claimed feature “control means”.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “imaging unit”, as recited in Claim 1, where the function is derived from the name of the element, i.e., “unit for imaging”; and
The “receiving system”, as recited in Claim 1, where the function is derived from the name of the element itself, i.e., “system for receiving”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “The method according to claim 1, wherein said at least one feature comprises at least two contour lines; preferably, wherein said at least two contour lines are selected from the group consisting of a straight line, a curved line, a bent line and any combinations thereof; more preferably, wherein said at least two contour lines include one curved line having a curvature of more than 0 and another curved line having a curvature of less than 0; and most preferably, wherein said at least two contour lines include one curved line that is a part of a top border of the visible spout in the image and another curved line that is a part of a bottom border of the visible spout in the image.”  The use of “preferably”, “more preferably”, and “most preferably” render Claim 2 indefinite because it is unclear whether the limitations that follow these term and phrases are part of the claimed invention.  See MPEP 2173.05(c ) which states “Description of examples and preferences is properly set forth in the specification rather than in a single claim.”
Claim 7 similarly recites the term/phrases “preferably”, more preferably”, and “yet more preferably”, thereby rendering Claim 7 indefinite for the reasons described above. 
Claims 8 and 12 similarly recite the term/phrases “preferably”, more preferably”, and “most preferably”, thereby rendering Claim 8 indefinite for the reasons described above. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morency et al., US 10,343,857, in view of WO 2014/171814 (“WO ‘814”).
With regard to Claims 1-2, Morency discloses a method and assembly for automatically transferring pouches (Figs. 1-4, C4, L9 – C8, L11) that comprise:
(a)  providing a providing a plurality of pouches (16, C4, L49-53) that are arranged into multiple stacks on a container (14, Fig. 1), a robotic system comprising an imaging unit (18), a robotic arm (22, 24) and a control means (40), and a receiving system (26, C4, L28 – C5, L27), 
 (b) scanning an image of said plurality of pouches by using said imaging unit of said robotic system (C5, L28 -C6, L22);
 (c) detecting at least one feature of the pouch stack in said scanned image to determine a location of the pouch stack by using said control means of said robotic system(C6, L58 - C7, L9) ; and 
(d) gripping at least one stack including the located pouch stack and transferring said at least one stack from said container to said receiving system by using said robotic arm (Figs. 2-3, C7, L10-24). 

While Morency discloses that the stack of products can include pouches, Morency fails to teach pouches with spouts and that the pouch stacks were supplied to the robotic arm in containers.  WO ‘814 discloses a method and assembly for transferring pouches (Figs. 1-7, P12, L1-P19, L12), wherein each of the pouches (10, Figs. 1-2) have spouts (70, Figs. 2c-2d, 5), the robotic system (25, Figs. 1-2) including an imaging unit/camera (11), a robotic arm (29, 28) and a control means (31), wherein the spout of the pouches is identified by the imaging unit so that the robotic arm can grip two pouches and transfer the pouches to a receiving unit where multiple stacks of spouted pouches are formed in a container (20, 20a, 20b, 23, 35, 38), with at least one of the spouts in the stack of spouted pouches being visible (Figs. 4-5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Morency such that stacks of pouches with spouts were gripped by Morency’s robotic arm because “Spouted pouches are becoming more popular in many industries, such as food, beverage, laundry, hygiene and the like”, as taught by Applicant in the “Background of the Invention” section of the present application (which is an admission that the advantages of spouted pouches were well known before the effective filing date of Applicant’s invention.) 
With regard to Claim 2, while Morency teaches an imaging unit that is capable of detecting at least one feature of the stack of pouches, Morency fails to teach the imaging unit capable of detecting features that include contour lines.  WO ‘814 further teaches that the imaging unit/camera is a 2D or 3D vision system that is capable of identifying the spout on the pouch such that a gripping device attached to the robotic arm can grip the neck of the spouted pouch (P4, L12 – P5, L33).  Given that the spout (70) includes a cylindrical portion that connects to the top edge of the pouch (10, which would have straight lines, it is inherent that the 2D/3D vision system of WO ‘814 is capable of detecting at least two contour lines, including straight and curved lines.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to modify Morency such that the imaging unit was capable of identifying the spout on a spouted pouch, as taught by WO ‘814 because it would allow Morency’s robotic arm to be able to also identify the body of the pouch, thereby allowing the robotic arm to pick up the stack of pouches by gripping the body of the pouches and not damage the spouts during transport. 
With regard to Claims 3-4, Morency also fails to teach a stack of spouted pouches where any two adjacent pouches overlap with each other, the edges of the pouches are parallel, and the spouts are spaced apart from each other at a substantially equal distance from each other in a  substantially equal line, and wherein multiple stacks are arranges such that the spouts of pouches in each stack are visible to the imaging unit.  WO ‘814 further teaches where each of the containers (20a, 20b) allow at least one of the spouts to be visible (from the top, as shown in Figs. 4-5), that these containers are arranged such that i) any two adjacent pouches in the same stack partially overlap with each other (Fig. 4); ii) the top edges of pouches in the same stack are substantially parallel to each other, and the bottom edges of pouches in the same stack are substantially parallel to each other (Fig. 4); iii) the first side edges of the same stack are substantially parallel to each other, and the second side edges of the same stack are substantially parallel to each other (Fig. 4); and iv) centroids of spouts in the same stack are spaced apart at substantially equal distance from each other and form a substantially straight line (Figs. 4-6), and at least one spout from each stack is visible (Figs. 4-6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a stack of spouted pouches provided in a container with at least one spout visible in each stack, as taught by WO ‘814) to the robotic arm of Morency because it would provide multiple stacks of aligned spouted pouches to be gripped, thereby increasing the efficiency of providing the spouted pouches to further operations (such as the receiving station), as taught by WO ‘814 (P9, L21 – P10, L30).

  12.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morency in view of WO ‘814, and further in view of Hiramoto, US 2004/0011001, and Ibaraki et al., US 2014/0083061.
The combination of Morency and WO ‘814 fails to teach a receiving station that includes a rotating table, vacuum suction device, and a conveyor.  
Hiramoto discloses a receiving station (3, 4, Figs. 1-16, [0043]- [0104]) for receiving bags (W) to be filled in a later operation (5), the receiving station including a rotating table (17, 18, 21, 22, Figs. 1-2, [0048]; Note: The term “rotating” can be broadly construed to mean “to perform an act, function, or operation in turn” as defined by Merriam-Webster), two conveyors (23, 24) and a vacuum suction device (25).
Ibaraki also discloses a receiving station (14, Figs. 1-7, [0058]-[0138]) for receiving bags to be fitted with a corner spout (11) and to be filled in a later operation (Figs. 4-6), the receiving station including a table (22) for holding a container of stacked bags (Figs. 1-2), a rotary device (23) for separating bags, a vacuum suction device (13) having a vacuum source/pump and sponge (36)), and a conveying device (29, 51, 52) for moving the bag to the next operation (Figs. 3-4).
   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Morency/WO ‘814 method and assembly to include a receiving station that also includes a rotating table, a vacuum suction device, and a conveyor, as collectively taught by Hiromoto and Ibaraki, because it would provide an effective way to separate a single pouch from a stack of pouches for a subsequent operation, as shown by both Hiromoto (Figs. 1-2) and Ibaraki (Figs. 1-4).   


Allowable Subject Matter
13.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,773,844 discloses a method and assembly for transferring a plurality of pouches/bags that are arranged in multiple stacks and placed inside a container, the method and assembly including a robotic system and a receiving station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652